Rehearing denied July 30, 1929.                       ON PETITION FOR REHEARING.                              (279 P. 644.)
Counsel for defendants say the most "colossal blunder" made in our original opinion was in directing that the expenses of the sale should be deducted before prorating proceeds of the sale to the contractors. We are more charitable. It is mildly suggested that if any mistake was committed it occurred when the contractors refused to accept the deeds tendered by the city. The city had one sale under the provisions of its charter. It is now compelled by reason of the defendants to have another. Common sense, as well as equity, dictates who should bear the expense. *Page 73
It is asked: "Upon what authority can the city act as trustee?" Certainly a municipal corporation has implied power to do that which is reasonably necessary to accomplish those things expressly authorized by charter. We are not dealing with a case wherein a city has undertaken to administer a private trust: McQuillin on Municipal Corporations (2 ed.), § 1230. If the city could act as trustee of the funds, we see no reason why it could not so hold the real property.
We see no need to reiterate the distinction between this case and Dennis v. City of McMinnville, 128 Or. 101
(269 P. 221).
Petition for rehearing is denied.
REHEARING DENIED.
COSHOW, C.J., and BEAN, J., concur.
BROWN, J., absent.